Exhibit 10.1

NUCOR CORPORATION

SEVERANCE PLAN FOR VICE PRESIDENTS AND GENERAL MANAGERS

as amended and restated effective February 17, 2020



--------------------------------------------------------------------------------

NUCOR CORPORATION

SEVERANCE PLAN FOR VICE PRESIDENTS AND GENERAL MANAGERS

Table of Contents

 

ARTICLE I INTRODUCTION

     1  

ARTICLE II DEFINITIONS; CONSTRUCTION

     1  

Section 2.1

 

Definitions

     1    

AIP

     1    

Base Salary

     1    

Board

     1    

Change in Control

     1    

Change in Control Severance Benefits

     3    

Change in Control Severance Period

     3    

Claim

     3    

Claimant

     3    

Code

     3    

Committee

     3    

Company

     3    

Date of Termination

     3    

DGCL

     3    

Effective Date

     3    

Employee

     3    

Equity Award Plan

     3    

General Severance Benefits

     3    

Good Reason

     3    

Indemnified Person

     4    

LTIP

     4    

Manager

     4    

Month’s Base Pay

     4    

Participant

     4    

Plan

     4    

Severance Benefits

     4    

Subsidiary

     5    

Total Payments

     5    

Year of Service

     5  

Section 2.2

 

Construction

     5  

ARTICLE III ELIGIBILITY

     5  

Section 3.1

 

Participation

     5  

Section 3.2

 

Duration of Participation

     5  

ARTICLE IV GENERAL SEVERANCE BENEFITS

     6  

Section 4.1

 

Right to General Severance Benefits

     6  

Section 4.2

 

General Severance Benefits

     6  

Section 4.3

 

Other Benefits Payable

     7  

 

i



--------------------------------------------------------------------------------

ARTICLE V CHANGE IN CONTROL SEVERANCE BENEFITS

    7  

Section 5.1

 

Terminations of Employment Which Trigger Change in Control Severance Benefits

    7  

Section 5.2

 

Change in Control Severance Benefits for Vice Presidents and General Managers

    7  

Section 5.3

 

Change in Control Severance Benefits for Certain Managers and Directors

    8  

Section 5.4

 

Payment Obligations Absolute

    9  

Section 5.5

 

General Several Benefits Not Payable

    9  

ARTICLE VI NON-COMPETITION AND NON-SOLICITATION AGREEMENT; WAIVER AND RELEASE
AGREEMENT

    9  

Section 6.1

 

Non-Competition and Non-Solicitation Agreement

    9  

Section 6.2

 

Waiver and Release Agreement

    9  

Section 6.3

 

Effect of Breach

    10  

ARTICLE VII ADMINISTRATION OF THE PLAN

    10  

Section 7.1

 

Committee Authority

    10  

Section 7.2

 

Indemnification

    10  

ARTICLE VIII SUCCESSOR TO COMPANY

    11  

ARTICLE IX AMENDMENT AND TERMINATION

    11  

Section 9.1

 

Amendment and Termination

    11  

Section 9.2

 

Form of Amendment

    11  

ARTICLE X CLAIMS PROCEDURES

    11  

Section 10.1

 

Claims Procedure

    11  

Section 10.2

 

Agent for Service of Process

    13  

ARTICLE XI MISCELLANEOUS

    13  

Section 11.1

 

Employment Status

    13  

Section 11.2

 

Non-exclusivity of Rights and Benefits

    13  

Section 11.3

 

Validity and Severability

    13  

Section 11.4

 

Governing Law

    13  

Section 11.5

 

Named Fiduciary; Administration

    14  

Section 11.6

 

Unfunded Plan Status

    14  

Section 11.7

 

Tax Withholding

    14  

Section 11.8

 

Nonalienation of Benefits

    14  

Section 11.9

 

Facility of Payment

    14  

Section 11.10

 

Code Section 280G

    14  

Section 11.11

 

Code Section 409A

    15  

 

 

ii



--------------------------------------------------------------------------------

NUCOR CORPORATION

SEVERANCE PLAN FOR VICE PRESIDENTS AND GENERAL MANAGERS

as amended and restated effective February 17, 2020

ARTICLE I

INTRODUCTION

The Company maintains the Nucor Corporation Severance Plan for Senior Officers
and General Managers (as amended and restated effective February 18, 2009) to
provide severance benefits for senior officers and general managers upon their
separation from service with the Company. The Company desires to amend the Plan
to (i) reflect the exclusion of Executive Vice Presidents and more senior
officers of the Company from participation in the Plan and (ii) otherwise meet
current needs. The amendments can best be made by amending and restating the
Plan in its entirety. This instrument sets forth the amended and restated Plan.

NOW, THEREFORE, the Plan, as heretofore amended, is hereby amended and restated
in its entirety effective February 17, 2020, to consist of the following Article
I through Article XI:

ARTICLE II

DEFINITIONS; CONSTRUCTION

Section 2.1    Definitions. As used herein, the following words and phrases
shall have meanings set forth below unless the context clearly indicates
otherwise:

“AIP” means the Nucor Corporation Senior Officers Annual Incentive Plan and any
successor plan.

“Base Salary” means the amount a Participant is entitled to receive from the
Company or a Subsidiary in cash as wages or salary on an annualized basis in
consideration for his or her services, (i) including any such amounts which have
been deferred and (ii) excluding all other elements of compensation such as,
without limitation, any bonuses, commissions, overtime, health benefits,
perquisites and incentive compensation. For the purpose of determining a
Participant’s Change in Control Severance Benefits, “Base Salary” shall mean,
with respect to any Participant, the greater of (i) the Participant’s highest
Base Salary during the twelve (12) month period immediately preceding the Change
in Control and (ii) the Participant’s highest Base Salary in effect at any time
thereafter.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any one of the following events

(a)    individuals who, at the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director after the Effective Date
and whose election or nomination for election was approved by a vote of at least
a majority of the Incumbent



--------------------------------------------------------------------------------

Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest (as described in Rule 14a-11 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “person”
(as such term is defined in Section 3(a)(9) of the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be an Incumbent Director;

(b)    any person becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities eligible to vote for the election of
the Board (the “Company Voting Securities”); provided, however, that the event
described in this subsection (b) shall not be a Change in Control if it is the
result of any of the following acquisitions: (i) an acquisition directly by or
from the Company or any Subsidiary; (ii) an acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (iii) an acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) an acquisition
pursuant to a Non-Qualifying Transaction (as defined in subsection (c) below);
or

(c)    the consummation of a reorganization, merger, consolidation, statutory
share exchange, liquidation, dissolution or similar form of corporate
transaction involving the Company that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”), unless immediately
following such Reorganization or Sale: (i) more than fifty percent (50%) of the
total voting power of (x) the corporation resulting from such Reorganization or
the corporation which has acquired all or substantially all of the assets of the
Company (in either case, the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of one hundred percent (100%) of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (ii) no person (other than (x) the Company, (y) any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation, or (z) a person who immediately prior to the Reorganization
or Sale was the beneficial owner of twenty-five percent (25%) or more of the
outstanding Company Voting Securities) is the beneficial owner, directly or
indirectly, of twenty-five percent (25%) or more of the total voting power of
the outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
and (iii) at least a majority of the members of the board of directors of the
Parent

 

2



--------------------------------------------------------------------------------

Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Reorganization or Sale were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Reorganization or Sale (any Reorganization or Sale
which satisfies all of the foregoing criteria, a “Non-Qualifying Transaction”).

“Change in Control Severance Benefits” means the payments and benefits provided
under Article V.

“Change in Control Severance Period” means the period beginning on a
Participant’s Date of Termination with a duration in months equal to the number
of Month’s Base Pay the Participant is entitled to receive as Change in Control
Severance Benefits.

“Claim” is defined in Section 10.1(a).

“Claimant” is defined in Section 10.1(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute, and applicable regulations.

“Committee” means the Compensation and Executive Development Committee of the
Board.

“Company” means Nucor Corporation, a Delaware corporation and any successor
thereto.

“Date of Termination” means the date of a Participant’s separation from service
with the Company and its Subsidiaries. For purposes of the Plan, the term
“separation from service” shall be defined as provided in Section 409A of the
Code and applicable regulations.

“DGCL” is defined in Section 7.1.

“Effective Date” means February 17, 2020.

“Employee” means any person who is employed by the Company, including any such
person who also serves as a member of the Board.

“Equity Award Plan” means the Nucor Corporation 2014 Omnibus Incentive
Compensation Plan and any successor plan and the award methodology adopted by
the Committee and in effect thereunder from time to time.

“General Severance Benefits” means the payments and benefits provided under
Article IV.

“Good Reason” means, with respect to a Participant, the occurrence of any of the
following events after a Change in Control:

(a)    a material reduction in the Participant’s Base Salary;

 

3



--------------------------------------------------------------------------------

(b)    a material reduction in the Participant’s annual or long-term incentive
compensation opportunity under the AIP, the LTIP or other annual or long-term
incentive plan for which the Participant is eligible from the Participant’s
annual or long-term incentive compensation opportunity under the AIP, the LTIP
or other annual or long-term incentive plan for which the Participant is
eligible immediately prior to the Change in Control;

(c)    a material reduction in the value of the Participant’s target equity
incentive award under the Equity Award Plan from the value of the Participant’s
target equity incentive award under the Equity Award Plan immediately prior to
the Change in Control;

(d)    a material reduction in the aggregate level of employee benefits offered
to the Participant in comparison to the employee benefit programs and
arrangements enjoyed by the Participant immediately prior to the Change in
Control;

(e)    a change in the Participant’s principal work location to a work location
that is more than fifty (50) miles from the location where the Participant was
based immediately prior to the Change in Control; or

(f)    the assignment to the Participant of any duties inconsistent in any
respect with the Participant’s position, authority, duties or responsibilities
as in effect immediately prior to the public announcement of the Change in
Control (including offices, titles, reporting requirements and relationships and
status) or any other action by the Company which results in any diminution in
the Participant’s position, authority, duties or responsibilities.

Any good faith determination of Good Reason made by the Participant shall be
conclusive and binding on the Company.

“Indemnified Person” is defined in Section 7.2.

“LTIP” means the Nucor Corporation Senior Officers Long-Term Incentive Plan and
any successor plan.

“Manager” is defined in Section 5.3.

“Month’s Base Pay” means a Participant’s Base Salary divided by twelve (12).

“Participant” means an Employee who meets the eligibility requirements of
Section 3.1.

“Plan” means the Nucor Corporation Severance Plan for Vice Presidents and
General Managers, as set forth herein and as amended from time to time.

“Severance Benefits” means Change in Control Severance Benefits and General
Severance Benefits.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means any corporation (other than the Company), limited liability
company, or other business organization in an unbroken chain of entities
beginning with the Company in which each of such entities other than the last
one in the unbroken chain owns stock, units, or other interests possessing fifty
percent (50%) or more of the total combined voting power of all classes of
stock, units, or other interests in one of the other entities in that chain.

“Total Payments” is defined in Section 11.10.

“Year of Service” means each continuous twelve (12) month period of employment,
including fractional portions thereof and periods of authorized vacation,
authorized leave of absence and short-term disability leave, with the Company
and its Subsidiaries or their respective successors. Employment with an entity
prior to the date it became a Subsidiary shall not be considered for purposes of
determining a Participant’s Years of Service unless the agreement pursuant to
which the Subsidiary was acquired by the Company provides otherwise or the
Company otherwise agrees in writing to consider such employment for purposes of
determining a Participant’s Years of Service.

Section 2.2    Construction. To the extent the definitions ascribed to the terms
in Section 2.1 are different from the definitions ascribed to the same or
similar terms in any other employee benefit plan sponsored or maintained by the
Company, the definitions in Section 2.1 shall govern and control for purposes of
administering this Plan only and shall not affect or modify or otherwise be used
for the administration of any such other employee benefit plan. Whenever used
herein, unless the context clearly indicates otherwise, a pronoun in the
masculine gender shall include the feminine gender, and the singular shall
include the plural and the plural the singular. The conjunction “or” shall
include both the conjunctive and disjunctive, and the adjective “any” shall mean
one or more or all. Article, section and paragraph headings in the Plan have
been inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof. A reference to a “Section” or an
“Article” means a Section or Article of the Plan and not of another source
unless another source is specified or clearly indicated. Any reference in the
Plan to the masculine gender is for convenience of expression only and includes
the feminine gender unless the context clearly indicates otherwise.

ARTICLE III

ELIGIBILITY

Section 3.1    Participation. Each Employee who is determined by the Committee
to be a Vice President or a General Manager of the Company shall be a
Participant in the Plan. In addition, each Employee who is employed at the
Company’s corporate headquarters as a Department Manager, Director or Manager
shall be a Participant solely for purposes of Section 5.3. Notwithstanding the
foregoing, if an Employee is party to a written employment agreement with the
Company or a Subsidiary that expressly precludes the Employee’s participation in
the Plan, the Employee shall not be eligible to be a Participant or receive
General Severance Benefits under Article IV; however, such Employee shall be
eligible to be a Participant and receive Change in Control Severance Benefits in
accordance with Article V.

Section 3.2    Duration of Participation. A Participant shall cease to be a
Participant in the Plan if he or she is appointed an Executive Vice President
(or more senior officer) of the

 

5



--------------------------------------------------------------------------------

Company or ceases to be a Vice President or a General Manager of the Company or
a Department Manager, Director or Manager employed at the Company’s
headquarters. Notwithstanding the foregoing, a Participant who has become
entitled to receive Severance Benefits shall remain a Participant in the Plan
until the full amount of the Severance Benefits and any other amounts payable
under the Plan have been paid to the Participant.

ARTICLE IV

GENERAL SEVERANCE BENEFITS

Section 4.1    Right to General Severance Benefits. A Participant shall be
entitled to receive General Severance Benefits from the Company as provided in
Section 4.2, if (i) on the Participant’s Date of Termination, he or she is a
Participant in the Plan (as determined in the Committee’s sole discretion), (ii)
the Participant’s employment with the Company and its Subsidiaries is terminated
for any reason, including due to the Participant’s death, disability, voluntary
retirement, involuntary termination or resignation, and (iii) the Participant
executes a Non-Competition and Non-Solicitation Agreement and a Waiver and
Release Agreement as provided in Article VI.

Section 4.2    General Severance Benefits.

(a)    General. If a Participant’s employment is terminated in circumstances
entitling him or her to General Severance Benefits as provided in Section 4.1,
the Company shall pay such Participant General Severance Benefits in an amount
equal to the greater of (i) six (6) Month’s Base Pay or (ii) the product of
(A) one Month’s Base Pay and (B) the number of the Participant’s Years of
Service through the Participant’s Date of Termination; provided that, if the
Participant is under age fifty-five (55) as of the Participant’s Date of
Termination, the Participant’s General Severance Benefits shall not be less than
the sum of the value, as of the Participant’s Date of Termination, of the
Participant’s forfeitable deferred common stock units credited to the
Participant’s deferral account under the LTIP and the Participant’s forfeitable
shares of restricted stock awarded under the LTIP. (For the avoidance of doubt,
the minimum amount of General Severance Benefits payable to a Participant who is
under age fifty-five (55) as of the Participant’s Date of Termination shall not
include the value of the Participant’s forfeitable deferred common stock units
credited to the Participant’s deferral account under the AIP or the value of any
forfeitable restricted stock units or forfeitable shares of restricted stock
awarded to the Participant under the Equity Award Plan). A Participant’s General
Severance Benefits shall be reduced and offset, but not below zero, by (i) any
severance pay or pay in lieu of notice required to be paid to the Participant
under applicable law, including, without limitation, the Worker Adjustment and
Retraining Notification Act or any similar state or local law and (ii) any
severance benefits provided to a Participant pursuant to any employment
agreement between the Participant and the Company except to the extent
specifically provided otherwise in such employment agreement. Subject to
Section 9.14, General Severance Benefits shall be paid at the time and in the
form described in Section 4.2(b).

(b)    Time and Form of Payment. If a Participant’s employment with the Company
and its Subsidiaries is terminated for any reason other than the Participant’s

 

6



--------------------------------------------------------------------------------

death, the Participant’s General Severance Benefits shall be paid to the
Participant in twenty-four (24) equal monthly installments, without interest or
other increment thereon, commencing with the first month following the
Participant’s Date of Termination, and if the Participant dies during the
twenty-four (24) month installment payment period, the remaining payments that
would have been paid to the Participant shall be paid to the Participant’s
estate in a single sum payment as soon as practicable but not more than ninety
(90) days following the Participant’s death. In the event a Participant dies
while employed by the Company or a Subsidiary, the Participant’s General
Severance Benefits shall be paid to the Participant’s estate in a single sum
payment as soon as practicable following the Participant’s death.

Section 4.3    Other Benefits Payable. General Severance Benefits provided
pursuant to Section 4.2 shall be provided in addition to, and not in lieu of,
all other accrued or earned and vested equity awards, deferred compensation,
rights, options or other benefits which may be owed to a Participant upon or
following termination.

ARTICLE V

CHANGE IN CONTROL SEVERANCE BENEFITS

Section 5.1    Terminations of Employment Which Trigger Change in Control
Severance Benefits. A Participant shall be entitled to receive Change in Control
Severance Benefits from the Company as provided in Section 5.2, in lieu of
General Severance Benefits under Article IV, if (i) a Change in Control has
occurred and the Participant’s employment with the Company and its Subsidiaries
is involuntarily terminated by the Company or is voluntarily terminated by the
Participant for Good Reason, provided that, (x) such termination occurs after
such Change in Control and on or before the second anniversary thereof, or
(y) the termination occurs before such Change in Control but the Participant can
reasonably demonstrate that such termination or the event or action causing Good
Reason to occur, as applicable, occurred at the request of a third party who had
taken steps reasonably calculated to effect a Change in Control, and (ii) the
Participant executes a Non-Competition and Non-Solicitation Agreement and a
Waiver and Release Agreement as provided in Article VI. Change in Control
Severance Benefits shall not be payable to a Participant who terminates
employment with the Company due to the Participant’s death, disability,
voluntary retirement or resignation without Good Reason, provided that such
Participant may be entitled to the General Severance Benefits pursuant to
Article IV.

Section 5.2    Change in Control Severance Benefits for Vice Presidents and
General Managers.

(a)    Cash Severance Benefits. If a Participant’s employment is terminated in
circumstances entitling him or her to Change in Control Severance Benefits as
provided in Section 5.1, the Company shall pay such Participant, in a single
lump sum payment in cash, and subject to Section 9.14, within ten (10) days of
the Participant’s Date of Termination, Change in Control Severance Benefits in
an amount equal to the sum of:

(i)    the greatest of (A) twelve (12) Month’s Base Pay, (B) the product of
(1) one and one-half (1-1⁄2) Month’s Base Pay and (2) the number of the

 

7



--------------------------------------------------------------------------------

Participant’s Years of Service through the Participant’s Date of Termination up
to a maximum of thirty-six (36) Years of Service or (C) the product of (1) one
Month’s Base Pay and (2) the number of the Participant’s Years of Service
through the Participant’s Date of Termination; and

(ii)    if the Participant’s Date of Termination occurs prior to the annual
grant date under the Equity Award Plan (which date is currently June 1) for the
year in which such Date of Termination occurs, an amount equal to the aggregate
dollar value of the base equity award and the performance-based equity award the
Participant would have become entitled to receive under the Equity Award Plan
for such year if the Participant’s employment had continued to the annual grant
date.

(b)    Offsets. A Participant’s Change in Control Severance Benefits shall be
reduced and offset, but not below zero, by (i) any severance pay or pay in lieu
of notice required to be paid to the Participant under applicable law,
including, without limitation, the Worker Adjustment and Retraining Notification
Act or any similar state or local law and (ii) any severance benefits provided
to a Participant pursuant to any employment agreement between the Participant
and the Company except to the extent specifically provided otherwise in such
employment agreement.

(c)    Welfare Benefits. A Participant entitled to Change in Control Severance
Benefits pursuant to Section 5.1 shall continue to be provided with medical,
dental, and prescription drug benefits comparable to the benefits provided to
the Participant immediately prior to the Participant’s Date of Termination, or
if more favorable to the Participant, the Change in Control, for the duration of
the Change in Control Severance Period with the same contribution rate for which
the Participant would have been responsible if the Participant had remained
employed through the Change in Control Severance Period. Any benefits so
provided shall not be considered a continuation of coverage required under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended; provided
that, if the Participant becomes reemployed with another employer and is
eligible to receive medical, dental or prescription drug insurance coverage
under another employer-provided plan (regardless of whether the Participant
actually enrolls under such coverage), then the medical, dental or prescription
drug insurance benefits provided pursuant to this Section shall be secondary to
those provided under such other plan during such applicable period of
eligibility.

Section 5.3    Change in Control Severance Benefits for Certain Managers and
Directors. A Department Manager, Manager or Director employed at the Company’s
corporate headquarters as of the date of a Change in Control (a “Manager”) shall
be entitled to receive Change in Control Severance Benefits pursuant to this
Section 5.3 if (i) the Manager’s employment with the Company or a Subsidiary is
involuntarily terminated by the Company or is voluntarily terminated by the
Manager for Good Reason, provided that, (a) such termination occurs after a
Change in Control and on or before the first anniversary thereof, or (b) the
termination occurs before such Change in Control but the Manager can reasonably
demonstrate that such termination or the event or action causing Good Reason to
occur, as applicable, occurred at the request of a third party who had taken
steps reasonably calculated to effect a

 

8



--------------------------------------------------------------------------------

Change in Control and (ii) the Manager executes a Waiver and Release Agreement
as provided in Section 6.2. Such severance benefits shall be equal to the
greater of (i) three (3) Month’s Base Pay or (ii) the product of (A) one Month’s
Base Pay and (B) the number of the Manager’s Years of Service through the
Manager’s Date of Termination up to a maximum of twelve (12) Years of Service,
less any severance pay or pay in lieu of notice required to be paid to the
Manager under any written employment agreement between the Company and the
Manager or applicable law, including, without limitation, the Worker Adjustment
and Retraining Notification Act or any similar state or local law. Payment under
this Section shall be made to a Manager in a lump sum in cash within ten
(10) days of the Manager’s Date of Termination. In addition, a Manager who
receives severance benefits pursuant to this Section 5.3 shall be entitled to
continue to receive welfare benefits as described in Section 5.2(c), and the
“Change in Control Severance Period” for such purpose shall mean the period
beginning on a Manager’s Date of Termination with a duration in months equal to
the number of Month’s Base Pay the Manager is entitled to receive as severance
benefits pursuant to this Section 5.3.

Section 5.4    Payment Obligations Absolute. Upon a Change in Control, the
obligations of the Company to pay and provide the Change in Control Severance
Benefits described in Section 5.2 and Section 5.3 shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company or any of its subsidiaries may have against any Participant. In no
event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to a Participant under
any of the provisions of this Plan, nor shall the amount of any payment
hereunder be reduced by any compensation earned by a Participant as a result of
employment by another employer, except with respect to the continued welfare
benefits provided under Section 5.2(c).

Section 5.5    General Several Benefits Not Payable. The Change in Control
Severance Benefits provided pursuant to Section 5.2 above shall be provided in
lieu of, and not in addition to, the General Severance Benefits provided in
Article IV.

ARTICLE VI

NON-COMPETITION AND NON-SOLICITATION AGREEMENT;

WAIVER AND RELEASE AGREEMENT

Section 6.1    Non-Competition and Non-Solicitation Agreement. As a condition to
the receipt of Severance Benefits, a Participant shall enter into an agreement
in form and content reasonably satisfactory to the Committee pursuant to which
the Participant agrees to refrain, for a reasonable period of time following the
Participant’s Date of Termination, from (i) competing with the Company,
(ii) soliciting or influencing any customer or prospective customer of the
Company to alter its business with the Company or to do business with another
company, (iii) soliciting or offering employment to any employee of the Company,
or (iv) disclosing any confidential information or trade secrets of the Company.

Section 6.2    Waiver and Release Agreement. As a condition to the receipt of
Severance Benefits, a Participant must submit a signed Waiver and Release
Agreement in form and content reasonably satisfactory to the Committee on or
within forty-five (45) days of the Participant’s Date of Termination. A
Participant may revoke the signed Waiver and Release

 

9



--------------------------------------------------------------------------------

Agreement within seven (7) days of signing. Any such revocation must be made in
writing and must be received by the Committee within such seven (7) day period.
A Participant who timely revokes a Waiver and Release Agreement shall not be
eligible to receive Severance Benefits under the Plan.

Section 6.3    Effect of Breach. In the event a Participant breaches any
agreement entered into in accordance with Section 6.1 or fails to sign a Waiver
and Release Agreement in accordance with Section 6.2, the Committee may require
the Participant to (a) immediately forfeit any portion of the Severance Benefits
that is then outstanding and (b) return to the Company all or some of the
economic value of the Severance Benefits that was realized or obtained by the
Participant prior to the breach.

ARTICLE VII

ADMINISTRATION OF THE PLAN

Section 7.1    Committee Authority. The Plan shall be administered by the
Committee. The Committee shall have all of the powers necessary to enable it to
properly carry out its duties under the Plan. Not in limitation of the
foregoing, the Committee shall have the power to construe and interpret the Plan
and to determine all questions that shall arise thereunder and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee shall have such other and further specified duties, powers, authority
and discretion as are elsewhere in the Plan either expressly or by necessary
implication conferred upon it. The Committee may appoint such agents, who need
not be members of the Committee, as it may deem necessary for the effective
performance of its duties, and may delegate to such agents such powers and
duties as the Committee may deem expedient or appropriate that are not
inconsistent with the intent of the Plan to the fullest extent permitted under
Delaware General Corporation Law (“DGCL”) Section 157 (or any successor
provisions thereto) and related applicable DGCL Sections. The decision of the
Committee or any agent of the Committee upon all matters within the scope of its
authority shall be final and conclusive on all persons.

Section 7.2    Indemnification. No member of the Board, the Committee or any
employee of the Company or a Subsidiary (each such person, an “Indemnified
Person”) shall be liable for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any award
hereunder. Each Indemnified Person shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnified Person
in connection with or resulting from any action, suit or proceeding to which
such Indemnified Person may be a party or in which such Indemnified Person may
be involved by reason of any action taken or omitted to be taken under the Plan
and (b) any and all amounts paid by such Indemnified Person, with the Company’s
approval, in settlement thereof, or paid by such Indemnified Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Indemnified Person, provided that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding, and, once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to an Indemnified
Person to the extent that a court of competent jurisdiction in a final judgment
or other final adjudication, in either case not subject to further appeal,
determines that the acts or

 

10



--------------------------------------------------------------------------------

omissions of such Indemnified Person giving rise to the indemnification claim
resulted from such Indemnified Person’s bad faith, fraud or willful criminal act
or omission or that such right of indemnification is otherwise prohibited by law
or by the Company’s Certificate of Incorporation or Bylaws. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which Indemnified Persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any other power
that the Company may have to indemnify such Indemnified Persons or hold them
harmless.

ARTICLE VIII

SUCCESSOR TO COMPANY

This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place. In the case of any transaction
in which a successor would not by the foregoing provision or by operation of law
be bound by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. The term “Company,”
as used in this Plan, shall mean the Company as hereinbefore defined and any
successor or assignee to the business or assets which by reason hereof becomes
bound by this Plan.

ARTICLE IX

AMENDMENT AND TERMINATION

Section 9.1    Amendment and Termination. The Plan may be terminated or amended
in any respect by resolution adopted by a majority of the Board, unless a Change
in Control has previously occurred. If a Change in Control occurs, the Plan
shall not be subject to amendment, change, substitution, deletion, revocation or
termination in any respect which adversely affects the rights of Participants
for a period of two (2) years following the date of the Change in Control.

Section 9.2    Form of Amendment. The form of any amendment or termination of
the Plan shall be a written instrument signed by a duly authorized officer or
officers of the Company, certifying that the amendment or termination has been
approved by the Board. An amendment of the Plan in accordance with the terms
hereof shall automatically effect a corresponding amendment to all Participants’
rights hereunder. A termination of the Plan, in accordance with the terms
hereof, shall automatically effect a termination of all Participants’ rights and
benefits hereunder.

ARTICLE X

CLAIMS PROCEDURES

Section 10.1    Claims Procedure.

(a)    General. In the event that any person (a “Claimant”) makes a claim for
benefits under the Plan (a “Claim”), such Claim shall be made by the Claimant’s
filing a

 

11



--------------------------------------------------------------------------------

notice thereof with the Committee within ninety (90) days after such Claimant
first has knowledge of such Claim. Each Claimant who has submitted a Claim to
the Committee shall be afforded a reasonable opportunity to state such
Claimant’s position and to present evidence and other material relevant to the
Claim to the Committee for its consideration in rendering its decision with
respect thereto. The Committee shall render its decision in writing within sixty
(60) days after the Claim is referred to it, and a copy of such written decision
shall be furnished to the Claimant.

(b)    Notice of Decision of Committee. Each Claimant whose Claim has been
denied by the Committee shall be provided written notice thereof, which notice
shall set forth:

(i)    the specific reason(s) for the denial;

(ii)    specific reference to pertinent provision(s) of the Plan upon which such
denial is based;

(iii)    a description of any additional material or information necessary for
the Claimant to perfect such Claim and an explanation of why such material or
information is necessary; and

(iv)    an explanation of the procedure hereunder for review of such Claim;

All in a manner calculated to be understood by such Claimant.

(c)    Review of Decision of Committee. Each such Claimant shall be afforded a
reasonable opportunity for a full and fair review of the decision of the
Committee denying the Claim. Such review shall be by the Committee. Such appeal
shall be made within ninety (90) days after the Claimant received the written
decision of the Committee and shall be made by the written request of the
Claimant or such Claimant’s duly authorized representative to the Committee. In
the event of appeal, the Claimant or such Claimant’s duly authorized
representative may review pertinent documents and submit issues and comments in
writing to the Committee. The Committee shall review the following:

(i)    the initial proceedings of the Committee with respect to such Claim;

(ii)    such issues and comments as were submitted in writing by the Claimant or
the Claimant’s duly authorized representative; and

(iii)    such other material and information as the Committee, in its sole
discretion, deems advisable for a full and fair review of the decision of the
Committee.

The Committee may approve, disapprove or modify the decision of the Committee,
in whole or in part, or may take such other action with respect to such appeal
as it deems

 

12



--------------------------------------------------------------------------------

appropriate. The decision of the Committee with respect to such appeal shall be
made promptly, and in no event later than sixty (60) days after receipt of such
appeal, unless special circumstances require an extension of such time within
which to render such decision, in which event such decision shall be rendered as
soon as possible and in no event later than one hundred twenty (120) days
following receipt of such appeal. The decision of the Committee shall be in
writing and in a manner calculated to be understood by the Claimant and shall
include specific reasons for such decision and set forth specific references to
the pertinent provisions of the Plan upon which such decision is based. The
Claimant shall be furnished a copy of the written decision of the Committee.
Such decision shall be final and conclusive upon all persons interested therein,
except to the extent otherwise provided by applicable law. Not in limitation of
the foregoing, the Committee shall have the discretion to decide any factual or
interpretative issues in its determination of Claims, and the Committee’s
exercise of such discretion shall be conclusive and binding as long as it is not
arbitrary or capricious.

Section 10.2    Agent for Service of Process. The Company shall be the agent for
service of legal process upon this Plan, and its address for such purpose shall
be the address of its principal place of business in Charlotte, North Carolina.

ARTICLE XI

MISCELLANEOUS

Section 11.1    Employment Status. This Plan does not constitute a contract of
employment or impose on the Company or any Subsidiary any obligation to retain
the Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies or those of its subsidiaries’
regarding termination of employment.

Section 11.2    Non-exclusivity of Rights and Benefits. Nothing in this Plan
shall prevent or limit a Participant’s continuing or future participation in any
plan, program, policy or practice provided by the Company or any of its
Subsidiaries and for which the Participant may qualify. Amounts which are or
become vested benefits or which a Participant is otherwise entitled to receive
under the AIP, the LTIP, the Equity Award Plan or any other plan, policy,
practice or program of or any contract or agreement with the Company or any of
Subsidiaries at or subsequent to the Participant’s Date of Termination or a
Change in Control shall be payable or provided in accordance with such plan,
policy, practice or program or contract or agreement.

Section 11.3    Validity and Severability. The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 11.4    Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of North
Carolina, without reference to principles of conflict of law.

 

13



--------------------------------------------------------------------------------

Section 11.5    Named Fiduciary; Administration. The Company is the named
fiduciary of the Plan, with full authority to control and manage the operation
and administration of the Plan, acting through the Committee and the Board.

Section 11.6    Unfunded Plan Status. This Plan is intended to be an unfunded
plan. All payments pursuant to the Plan shall be made from the general funds of
the Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan. Notwithstanding
the foregoing, the Company may (but shall not be obligated to) create one or
more grantor trusts, the assets of which are subject to the claims of the
Company’s creditors, to assist it in accumulating funds to pay its obligations
under the Plan.

Section 11.7    Tax Withholding. Any payment provided for hereunder shall be
paid net of any applicable tax withholding required under federal, state, local
or foreign law.

Section 11.8    Nonalienation of Benefits. Except as otherwise specifically
provided herein, amounts payable under the Plan shall not be subject to any
manner of anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, including any liability which is for alimony of other
payments for the support of a spouse or former spouse, or for any other relative
of a Participant, prior to actually being received by the person entitled to
payment under the terms of the Plan. Any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge, garnish, execute or levy upon,
otherwise dispose of any right to amounts payable hereunder, shall be null and
void.

Section 11.9    Facility of Payment.

(a)    If a Participant is declared an incompetent, and a conservator, guardian,
or other person legally charged with his or her care has been appointed, any
Severance Benefits to which such individual is entitled may be paid or provided
to such conservator, guardian, or other person legally charged with his or her
care;

(b)    If a Participant is incompetent, the Company may (i) require the
appointment of a conservator or guardian, (ii) distribute amounts to his or her
spouse, with respect to a Participant who is married, or to such other relative
of an unmarried Participant for the benefit of such Participant, or
(iii) distribute such amounts directly to or for the benefit of such
Participant; provided however, that a conservator, guardian, or other person
charged with his or her care has not been appointed.

Section 11.10    Code Section 280G. Notwithstanding any other provisions of the
Plan, in the event that any payment or benefit received or to be received by a
Participant in connection with a Change in Control or the termination of the
Participant’s employment (whether pursuant to the terms of this Plan or any
other plan, arrangement or agreement with the Company) (all such payments and
benefits, the “Total Payments”) would not be deductible (in whole or part), by
the Company (or an affiliate making such payment or providing such benefit) as a
result of Section 280G of the Code, then the Total Payments shall be reduced if,
and only if, such

 

14



--------------------------------------------------------------------------------

reduction results in the Participant’s receipt, on an after-tax basis, of a
greater amount of the Total Payments after taking into account all applicable
federal, state and local employment taxes, income taxes and the excise tax
imposed by Section 4999 of the Code (all computed at the highest applicable
marginal rate). Any reduction in the Total Payments required by this
Section 11.10 shall first reduce the cash Severance Benefits (if necessary, to
zero), and all other Severance Benefits shall thereafter be reduced (if
necessary, to zero); provided, however, the Participant may elect to have the
noncash Severance Benefits reduced (or eliminated) prior to any reduction of the
cash Severance Benefits.

Section 11.11    Code Section 409A.

(a)    Delay of Certain Payments. Notwithstanding anything in the Plan to the
contrary, if any amount or benefit that the Company determines would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Plan by reason of a
Participant’s termination of employment, then to the extent necessary to comply
with Code Section 409A:

(i)    if the payment or distribution is payable in a lump sum to a “specified
employee” (within the meaning of Section 409A of the Code), the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
seventh month following the Participant’s Date of Termination; and

(ii)    if the payment or distribution is payable over time to a “specified
employee” (within the meaning of Section 409A of the Code), the amount of such
non-exempt deferred compensation that would otherwise be payable during the six
(6) month period immediately following the Participant’s Date of Termination
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the seventh month following the Participant’s Date of
Termination and paid on the earlier of such dates, without interest, and the
normal payment or distribution schedule for any remaining payments or
distributions will commence.

(b)    Expense Reimbursements. To the extent any expense reimbursement or
in-kind benefit to which a Participant is or may be entitled to receive under
the Plan constitutes non-exempt “deferred compensation” for purposes of
Section 409A of the Code, then (i) such reimbursement shall be paid to the
Participant as soon as administratively practicable after the Participant
submits a valid claim for reimbursement, but in no event later than the last day
of the Participant’s taxable year following the taxable year in which the
expense was incurred, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during any taxable year of the Participant shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of the Participant, and (iii) the
Participant’s right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

15



--------------------------------------------------------------------------------

(c)    Separation from Service Required. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Plan providing
for the payment of any amounts or benefits subject to Code Section 409A upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Plan, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(d)    Interpretation and Administration. Nothing in this Plan shall operate or
be construed to cause the Plan to fail to comply with the requirements of Code
Section 409A and, to the extent applicable, it is intended that the Plan comply
with the provisions of Code Section 409A and shall be administered in a manner
consistent with that intent. Any provision of this Plan that would cause the
Plan or any payment made hereunder to fail to satisfy Code Section 409A shall
have no force and effect until amended by the Company to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by Code
Section 409A) and may be made by the Company without the consent of any
Participant.

IN WITNESS WHEREOF, the undersigned authorized officer of the Company has
executed this instrument on behalf of the
Company as of the 17th day of February, 2020.

 

NUCOR CORPORATION

/s/ James D. Frias

James D. Frias Chief Financial Officer, Treasurer and Executive Vice President

 

16